UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1663



XIE LEI CHENG,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-683-108)


Submitted:   December 14, 2005            Decided:   January 5, 2006


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner. Rod J.
Rosenstein, United States Attorney, Kristine L. Sendek-Smith,
Assistant United States Attorney, Baltimore, Maryland, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Xie Lei Cheng, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration Appeals adopting and affirming the immigration judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

           In    his    petition   for   review,     Cheng    challenges    the

determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.” INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We have reviewed the evidence of record and

conclude that Cheng fails to show that the evidence compels a

contrary result.       Accordingly, we cannot grant the relief that he

seeks.

           Additionally, we uphold the denial of Cheng’s request for

withholding     of   removal.      “Because   the    burden    of   proof   for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”             Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).       Because Cheng fails to show that he




                                    - 2 -
is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

          We also find that substantial evidence supports the

finding that Cheng fails to meet the standard for relief under the

Convention Against Torture.     To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2005).       We find that Cheng failed to make

the requisite showing before the immigration court.

          Accordingly,    we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                      - 3 -